DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.
Priority
Acknowledgment is made of applicant's claim for foreign priority, however, that applicant has not filed a certified copy of the foreign application KR10-2019-0047399 as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/22/2022, with respect to claims 1-10, and 13-18 have been fully considered and are persuasive.  The Rejection of claims 1-10 and 13-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-10, and 13-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Gerger (Registration No. 76549) on Wednesday, June 29, 2022.

The application has been amended as follows: 
In Claim 3, Line 4, following the word “latch” and preceding the word “output”, remove the word “the”.  
In Claim 3, Line 7, following the word “based” and preceding the word “the”, insert the word --on--.  
In Claim 8, Line 3, following the word “keep” and preceding the word “outputting”, remove the word “on”.  
In Claim 8, Line 3, following the word “the” and preceding the word “output”, insert the word --latch--.  
In Claim 10, Line 23, following the word “controlled” and preceding the word “turn”, insert the word --to--.  
In Claim 10, Line 23, following the word “based” and preceding the word “the”, insert the word --on--.  
Please Cancel Claim 19.  
Please Cancel Claim 20.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-9, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially that the NTC has a resistance value based on a power consumption of the NTC associated with a magnitude of a current flowing through the NTC in case that the voltage at the rectifier output terminal exceeds the threshold voltage in combination with other limitations recited in the claimed invention.
Regarding claims 10 & 13-18, the prior art of record fails to teach either alone or in combination all of the limitations of claim 10, especially the structural limitations including the voltage comparator and latch circuit that is configured to keep outputting a latch output value via a latch output terminal during a first period in case that the comparator output value is input from the voltage comparator, and a switch configured to be controlled to turn on or off based on the latch output value in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
6/29/2022